     Zachary M. Best, SBN 166035
 1   MOORE LAW FIRM, P.C.
     332 North Second Street
 2   San Jose, California 95112
     Telephone (408) 298-2000
 3   Facsimile (408) 298-6046
     E-mail: service@moorelawfirm.com
 4
     Attorney for Plaintiff
 5   Francisca Moralez
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10
                                                   )
11   FRANCISCA MORALEZ,                            )    No. 3:17-cv-02918-SI
                                                   )
12                                                 )
                        Plaintiff,                      STIPULATION FOR DISMISSAL OF
                                                   )
13                                                 )    ACTION AND COURT RETENTION OF
             vs.                                   )    JURISDICTION TO ADJUDICATE
14                                                 )    PLAINTIFF’S CLAIM FOR HER
     HOME DEPOT U.S.A., INC. dba THE               )    ATTORNEYS’ FEES, COSTS, AND
15                                                 )
     HOME DEPOT; HD DEVELOPMENT OF                      LITIGATION EXPENSES;
                                                   )
16   MARYLAND, INC.;                               )    [PROPOSED] ORDER
                                                   )
17                                                 )
                        Defendants.                )
18                                                 )
19
20
21
22
23
24
25
26
27
28




                                                  -1-
     SMRH:489509578.1
 1           IT IS HEREBY STIPULATED by and between Plaintiff, Francisca Moralez
 2   (“Plaintiff”), and Defendants, Home Depot U.S.A., Inc. dba The Home Depot; and HD
 3   Development of Maryland, Inc. (collectively “Defendants,” and together with Plaintiff, the
 4   “Parties”), the parties hereto, through their respective attorneys of record, that pursuant to
 5   Federal Rule of Civil Procedure 41(a)(2), the above-captioned action be dismissed with
 6   prejudice.
 7           IT IS FURTHER STIPULATED between the Parties that the Court shall expressly
 8   retain jurisdiction over this matter for the purpose of adjudicating any subsequent motion
 9   Plaintiff may bring to recover her reasonable attorneys’ fees, costs, and litigation expenses. Any
10   such motion shall be filed within 60 days of the date the Court issues its Order on this
11   stipulation.
12           IT IS FURTHER STIPULATED between the Parties that Defendants, solely for
13   purposes of the Fees Claim, will not oppose Plaintiff’s attorneys’ fees motion on the grounds
14   that Plaintiff purports to be the prevailing party in this Action.
15           IT IS SO STIPULATED.
16
17   Dated: February 13, 2019                       MOORE LAW FIRM, P.C.
18
                                                    /s/ Zachary M. Best
19                                                  Zachary M. Best
                                                    Attorney for Plaintiff,
20                                                  Francisca Moralez
21
     Dated: February 13, 2019                       SHEPPARD MULLIN RICHTER
22
                                                    & HAMPTON LLP
23
                                                    /s/ Hayley S. Grunvald
24                                                  Hayley S. Grunvald
25                                                  Attorneys for Defendants,
                                                    Home Depot U.S.A., Inc. dba The Home
26                                                  Depot; and HD Development of Maryland, Inc.
27
28




                                                      -2-
     SMRH:489509578.1
                                                 ATTESTATION
 1
 2   Concurrence in the filing of this document has been obtained from each of the individual(s)
     whose electronic signature is attributed above.
 3
                                                       /s/ Zachary M. Best
 4
                                                       Zachary M. Best
 5                                                     Attorney for Plaintiff,
                                                       Francisca Moralez
 6
 7                                                    ORDER
 8
 9            The Parties having so stipulated and good cause appearing,
10            IT IS HEREBY ORDERED as follows:
11            1.        The Court shall expressly retain jurisdiction over this matter for the purpose of
12   adjudicating any motion brought by Plaintiff to recover her attorneys’ fees, costs, and litigation
13   expenses (“Fees Claim”).
14            2.        Plaintiff shall file any Fees Claim within 60 days of the date of this Order.
15            3.        Except as provided for in paragraph 1, the action is dismissed with prejudice and
16   all dates and events are hereby VACATED.
17
18   IT IS SO ORDERED.
19
     Dated:        3/1/19
20
                                                       SUSAN ILLSTON
21                                                     Senior United States District Judge
22
23
24
25
26
27
28




                                                         -3-
     SMRH:489509578.1
